Citation Nr: 0621738	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-28 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than April 18, 
2003, for the grant of service connection for Crohn's 
disease.

2.  Entitlement to an effective date earlier than April 18, 
2003, for the assignment of a 30 percent disability rating 
for Crohn's disease and hemorrhoids.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from July 1976 to July 
1981. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).  In the June 2003 rating 
decision, the RO granted service connection for Crohn's 
disease effective April 18, 2003, and assigned a 30 
disability rating for Crohn's disease and the previously 
service-connected hemorrhoids effective April 18, 2003.  The 
veteran perfected an appeal as to the effective date assigned 
for the grant of service connection for Crohn's disease.

The veteran's September 2003 NOD may be construed as a claim 
for clear and unmistakable error (CUE) in a July 1987 rating 
decision that denied a compensable rating for hemorrhoids, 
apparently on the basis that service connection should have 
been granted for Crohn's disease at that time.  This claim of 
CUE is not inextricably intertwined with the issue of earlier 
effective date for the grant of service connection for 
Crohn's disease because an earlier effective date claim flows 
directly from the award of service connection whereas a CUE 
claim is premised upon an error in a prior, final 
adjudication.  Phillips v. Brown, 10 Vet. App. 25, 33 (1997).  
In other words, issues of CUE and earlier effective date for 
a grant of service connection are separate claims to be 
decided on their own merits.  Id.  This issue is referred to 
the RO for appropriate action.


FINDING OF FACT

The veteran's initial claim for service connection for 
Crohn's disease was received by VA on April 18, 2003.




CONCLUSION OF LAW

The criteria for an effective date prior to April 18, 2003, 
for the grant of service connection for Crohn's disease have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.




Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in April 2003 in 
which the RO advised the veteran of the type of evidence 
necessary to substantiate a claim for service connection for 
Crohn's disease.

In that letter, the RO also advised the veteran of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was also advised to identify any 
additional evidence that he believed might be relevant to his 
claim and what VA would do to assist him in the development 
of his claim.  The RO told the veteran that he may submit the 
relevant evidence.  In other words, the veteran was told to 
submit any evidence in his possession.

The Board notes VAOPGCPREC 8- 2003 (Dec. 22, 2003) in which 
the VA Office of the General Counsel held that, if, in 
response to a notice of decision on a claim for which VA has 
already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
Statement of the Case (SOC) if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
a notice of the information and evidence necessary to 
substantiate the newly raised issue.

In this case, the April 2003 notification letter was issued 
in response to the veteran's claims of entitlement to service 
connection for Crohn's disease.  As noted above, the RO also 
advised the veteran of his and VA's responsibilities under 
VCAA, to include what evidence should be provided by him and 
what evidence should be provided by VA.  The veteran was also 
advised to identify any additional evidence that he believed 
might be relevant to his claim and what VA would do to assist 
him in the development of his claim.

After service connection was granted for Crohn's disease, and 
after the veteran expressed disagreement regarding the 
effective date assigned, the RO issued a SOC in August 2004 
in which it set forth the law and regulations pertinent to a 
claim for an earlier effective date for the grant of service 
connection for Crohn's disease.

Also, in a March 2006 letter, the RO provided the veteran 
with notice regarding the effective date of a grant of 
service connection.  

Thus, in light of VAOPGCPREC 8-2003, the August 2004 SOC, and 
March 2006 letter, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim for an earlier effective date, 
and has been afforded ample opportunity to submit such 
information and evidence.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the RO assigned an effective date for the grant of service 
connection for Crohn's disease in June 2003 after the April 
2003 VCAA letter.  That VCAA letter of necessity dealt with 
the veteran's service connection claim, which was granted in 
June 2003.  Nonetheless, it is applicable to the subsequently 
raised earlier effective date claim as well.  See VAOPGCPREC 
8-2003.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue, 
and elements (2) and (3) are not at issue as service 
connection has already been granted for Crohn's disease.  As 
for elements (4) and (5), in a March 2006 letter, the RO 
provided the veteran with notice regarding those two 
elements.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering these issues on their merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran). 

In addition, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran).    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent necessary.  The evidence of record 
includes service medical records, VA and private medical 
records, and reports of VA examinations, which will be 
described below.

Moreover, and crucially, a review of the record reveals that 
no amount of development could change the evidentiary posture 
of the issue of an earlier effective date for the grant of 
service connection for Crohn's disease.  That is, the outcome 
of this earlier effective date claim hinges exclusively on 
documents which were filed, and thus made part of the record, 
from 1981 to 2003.  See Dela Cruz, supra.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The veteran 
has retained the services of a representative.  Also, the 
veteran has not expressed a desire for a personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim shall be 
fixed in accordance with facts found but shall not be earlier 
than the date of receipt of application therefor.  
See 38 U.S.C.A. § 5110(a).  The implementing VA regulation 
provides that the effective date of an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400(a).  The effective date for an award of 
service connection for a disability shall be the day 
following separation from active service or date entitlement 
arose if the claim was received within one year after 
separation from service; otherwise, the effective date shall 
be date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2005).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  
38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(p) (2005).  
The date of receipt shall be the date on which a claim, 
information or evidence was received at VA.  38 U.S.C.A. § 
101(30) (West 2002); 38 C.F.R. § 3.1(r) (2005).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim. 38 C.F.R. § 3.155 (2005).
A "claim" is defined in the VA regulations as ". . . a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2005).  An 
informal claim is ". . . [a]ny communication or action 
indicating an intent to apply for one or more benefits."  38 
C.F.R. § 3.155(a) (2005).  An informal claim must identify 
the benefit sought.  See Dunson v. Brown, 4 Vet. App. 327, 
330 (1993).

Analysis

The RO assigned an effective date of April 18, 2003, for the 
grant of service connection for Crohn's disease on the basis 
that a claim for service connection for that disability was 
received on that day.  The veteran seeks an earlier effective 
date.  In particular, he argues that one of the following 
dates should be the effective date of the grant of service 
connection for Crohn's disease: (a) June 15, 1981, the date 
colitis was diagnosed in service; (b) July 22, 1987, the date 
of notice of the adjudication of his claim for an increased 
rating for hemorrhoids; or (c) October 7, 1992, the date 
Crohn's disease was diagnosed.
 
This case hinges upon whether the veteran filed a claim for 
service connection for Crohn's disease prior to April 18, 
2003.  For reasons expressed immediately below, the Board 
finds that entitlement to an effective date for service 
connection for Crohn's disease earlier than that currently 
assigned, which is the date of receipt of the formal claim, 
April 18, 2003, is not shown.

The Board has carefully reviewed the record in order to 
determine whether any claim for service connection for 
Crohn's disease can be detected prior to April 18, 2003.  See 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In this 
case, no such claim exists.  There is no communication of 
record in the entire record from the veteran or a 
representative to VA which can be interpreted as an 
application for service connection for Crohn's disease prior 
to April 18, 2003.  Neither the veteran nor his 
representative has identified a formal or informal claim that 
was filed prior to April 18, 2003.  The Board's review of the 
entire record also reflects that no formal or informal claim 
was filed prior to April 18, 2003.

The veteran argues that the effective date should be June 15, 
1981, because on that date colitis was diagnosed and a 
military doctor at that time failed to diagnose Crohn's 
disease.  The Board notes that the earliest effective date 
could be July 21, 1981, the date following separation from 
active service.  However, the veteran did not file a claim 
for any gastrointestinal disorder within a year of separation 
of active service.  As such, he is not entitled to an 
effective date of July 22, 1981.  Moreover, the mere presence 
of medical evidence, such as service medical records, does 
not establish an intent on the part of the veteran to seek 
service connection for Crohn's disease.  Brannon v. West, 12 
Vet. App. 32, 35 (1998).  

The veteran's first formal claim for any disability was in 
May 1984, but in that claim he merely indicated that he was 
claiming service connection for asthma.  Although the RO 
granted service connection for hemorrhoids based on that 
claim, the veteran did not indicate in his claim that he was 
claiming service connection for Crohn's disease.  

The veteran next argues that the effective date should be 
July 22, 1987, which was the date of notice of the 
adjudication of the veteran's claim for an increased rating 
for hemorrhoids.  The veteran filed his claim for an 
increased rating on May 6, 1987.  The veteran argues that the 
VA should have discovered that he had Crohn's disease at the 
time of that claim.  However, in that claim, he did not 
indicate that he was claiming service connection for Crohn's 
disease.

Lastly, the veteran argues that the effective date should 
October 7, 1992, the date when Crohn's disease was diagnosed.  
However, the question in this case is not when did the 
veteran first have Crohn's disease but instead when did the 
veteran first express an intent to the RO that he was seeking 
service connection for Crohn's disease.  In this case, the 
veteran did not express such an intent to the RO until April 
18, 2003.

In sum, there was no claim for service connection for Crohn's 
disease prior to April 18, 2003.

To some degree, the veteran appears to be raising an argument 
couched in equity in that he contends that he has had Crohn's 
disease since active service and so he should receive 
compensation at least from the date of discharge from active 
service.  However, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  As explained above, the 
Board has decided this case based on the law and regulations.  
Specifically, the effective date of service connection is 
based on the date that a claim therefor was filed, not the 
date the disability first existed.  See 38 C.F.R. § 3.400 
(2005).  

The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).  
For reasons explained above, the effective date assigned in 
this case is dictated by the date of filing of the veteran's 
claim for service connection on April 18, 2003.

Conclusion

For reasons stated above, the Board finds that the effective 
date for the grant of service connection for Crohn's disease 
is April 18, 2003, the date of receipt of the veteran's 
formal claim of entitlement to service connection for Crohn's 
disease.


ORDER

Entitlement to an effective date prior to April 18, 2003, for 
the grant of service connection for Crohn's disease is 
denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


